        Case 1:21-cr-00487-CKK Document 18-2 Filed 09/13/21 Page 1 of 2




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                    September 10, 2021

Via Email: scott_tilsen@fd.org

Scott F. Tilsen
Federal Public Defender
325 Broadway
Cape Girardeau, MO 63701

       Re:      United States v. Nicholas K. Kennedy
                Case Nos. 21-CR-487 (CKK)

Dear Counsel:

        This afternoon I uploaded to USAfx the items listed in Attachment A to this letter. Please
let me know if you have any questions or issues accessing these items.

                                                    Sincerely,

                                                    s/ Christopher K. Veatch
                                                    CHRISTOPHER K. VEATCH
                                                    Assistant United States Attorney




Attachments
                                                Case 1:21-cr-00487-CKK   Document
                                                                   ATTACHMENT        18-2 Filed
                                                                              A TO SEPTEMBER        09/13/21 Page 2 of 2
                                                                                             10, 2021
                                                                        PRELIMINARY DISCOVERY LETTER




Production      Protective Order     Document
   Date            Sensitivity         Date                     Title                                      File Name       Bates (1st Page)
 2021.09.10       Non-Sensitive         N/A                                                                                  RAW FILE

2021.09.10        Non-Sensitive         N/A                                                                                   RAW FILE

2021.09.10        Non-Sensitive         N/A                                                                                   RAW FILE

2021.09.10        Non-Sensitive         N/A                                                                                   RAW FILE
2021.09.10        Non-Sensitive         N/A                                                                                   RAW FILE

2021.09.10        Non-Sensitive         N/A                                                                                   RAW FILE

2021.09.10        Non-Sensitive         N/A                                                                                   RAW FILE
2021.09.10        Non-Sensitive         N/A                                                                                   RAW FILE

2021.09.10        Non-Sensitive         N/A                                                                                   RAW FILE
2021.09.10        Non-Sensitive         N/A                                                                                   RAW FILE

2021.09.10        Non-Sensitive         N/A                                                                                   RAW FILE

2021.09.10        Non-Sensitive         N/A                                                                                   RAW FILE


2021.09.10        Non-Sensitive         N/A                                                                                   RAW FILE
2021.09.10        Non-Sensitive         N/A                                                                                   RAW FILE
2021.09.10        Non-Sensitive         N/A                                                                                   RAW FILE




              U.S. v. N. Kennedy, 21CR487
